 

Ql

Case. 7:20-cr-00595 Document 1 Filed on 03/10/20 in TXSD Page 1 of 2

Usited States District Court |
wouter Visui.st of Texas -
FILEO

 

" UNITED STATES DISTRICT COURT : MAR 1 9 2020
SOUTHERN DISTRICT OF TEXAS , ete pie
McALLEN DIVISION _ _ Pavid d. Bradioy, Claris
UNITED STATES OF AMERICA §
8s | com
v. § CriminalNo. x, a ; 7
§ M- 20-595
AMBER ESTRADA §
SEALED INDICTMENT
THE GRAND JURY CHARGES:

Count One

From on or about May 2018, to on or‘about J anuary 31, 2019, in the Southern District of

Texas and within the jurisdiction of the Court, defendant, |
AMBER ESTRADA

being a public official, that is, a Correctional Officer, at the East Hidalgo Detention Center, a
correctional facility under contract with the United States Marshals Service to house federal 2
inmates, did directly or indirectly, corruptly demand, seek, receive, accept, or agree to receive or
accept anything of value, that is, United States currency, and a horse, personally or for any other
person or entity, in return for being influenced in the performance of an official act and being
induced to do an act and omit to do an act in violation of her official duty, that is bring contraband

into the prison facility and distributing the contraband to federal inmates.
d

-Case 7:20-cr-00595 Document 1 Filed on 03/10/20 in TXSD Page 2 of 2

In violation of Title 18, United States. Code, Section 201(b)(2)(C) and Title 18, United

States Code, Section 2.

A TRUE BILL ~

a

TF y

FORT ARSON wa
/

 

RYAN K. PATRICK
UNITED STATES ATTORNEY

Ll Tee STATES ATTORNEY
